DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US 20210191544 A1, hereafter Luo, relying upon the publication date 11/7/2017 of equivalent document CN 107329622 A).

	Regarding claim 1, Luo teaches a sensor substrate, comprising: 
	a base substrate (Figs. 6 and 7, [0062]-[0065], where there is an array substrate); and 
	a plurality of sensor units (1) arranged on the base substrate and spaced apart from each other, wherein each sensor unit comprises a hollowed-out electrode (12) and a matching electrode (11) which are insulated from each other, one of the electrode and the matching electrode is a sense electrode, the other one of the electrode and the matching electrode is a drive electrode, the hollowed-out electrode has a hollowed-out region, an orthographic projection of the hollowed-out electrode on the base substrate comprises an inner edge and an outer edge at an outer side of the inner edge, and at least part of an orthographic projection of the matching electrode on the base substrate is at an inner side of the inner edge (Figs. 1, 4, and 5, [0036]-[0038], [0055]-[0059], where the first electrode 11 is a driving electrode situated within a hollowed-out second electrode 12 that is sensing).

	Regarding claim 5, Luo teaches the sensor substrate according to claim 1, further comprising:
	a plurality of sense signal wires arranged in sequence, wherein each sense signal wire is electrically connected with the sense electrodes of at least two of the plurality of sensor units (Figs. 6 and 7, [0048], [0067], where the common signal lines 9 are arranged in sequence and serve as sensing signal lines); and
	a plurality of drive signal wires arranged in sequence, wherein each drive signal wire is electrically connected with the drive electrodes of at least two of the plurality of sensor units (Figs. 6 and 7, [0048], [0067], where the common signal lines 9 are arranged in sequence and serve as driving signal lines).

	Regarding claim 12, Luo teaches the sensor substrate according to claim 1, wherein the hollowed-out electrode and the matching electrode are in a same layer, and the entire matching electrode is within the hollowed-out region of the hollowed-out electrode (Fig. 1, where the entire electrode 11 is within the hollow of electrode 12 on a same layer).

	Regarding claim 15, Luo teaches the sensor substrate according to claim 1, wherein the entire orthographic projection of the matching electrode is at the inner side of the inner edge of the orthographic projection of the hollowed-out electrode (Fig. 1, where the electrode 11’s projection is at the inner side of the inner edge of the projection of electrode 12).

	Regarding claim 16, Luo teaches the sensor substrate according to claim 1 further comprising a plurality of signal wires arranged in sequence, wherein 
	the plurality of signal wires comprise a first signal wire and a second signal wire (Figs. 6 and 7, [0048], [0067], where the common signal lines 9 are arranged in sequence and serve as sensing and driving signal lines), 
	an orthographic projection of the first signal wire on the base substrate is overlapped with the orthographic projection of the hollowed-out electrode and is outside the orthographic projection of the matching electrode, an orthographic projection of the second signal wire on the base substrate is overlapped with each of the orthographic projection of the hollowed-out electrode and the orthographic projection of the matching electrode (Figs. 1, 6, and 7, [0063], where the pixel electrodes 2 are opposite the common electrodes 3, the common electrodes 3 also serving as the first and second electrodes 11 and 12).

	Regarding claim 17, Luo teaches the sensor substrate according to claim 1 further comprising a pixel electrode, wherein the pixel electrode is at a side, away from the base substrate, of the plurality of sensor units (Figs. 1, 6, and 7, [0063], where the pixel electrodes 2 are opposite the common electrode 3).

	Regarding claim 18, Luo teaches the sensor substrate according to claim 17, wherein the sensor substrate comprises a common electrode layer comprising the plurality of sensor units ([0063], where the sensing electrodes 11 and 12 serve as common electrode 3).

	Regarding claim 19, Luo teaches an electronic device, comprising the sensor substrate according to claim 1 ([0036], where the electronic device is a touch panel).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 20210191544 A1, hereafter Luo, relying upon the publication date 11/7/2017 of equivalent document CN 107329622 A) in view of Ding et al. (US 20160224147 A1, hereafter Ding).

	Regarding claim 20, Luo teaches the electronic device according to claim 19, further comprising: 
	an opposite substrate which is opposite to the sensor substrate (Figs. 1, 6, and 7, [0063], where the pixel electrodes 2 are opposite the common electrode 3). But, Luo does not explicitly teach the electronic device further comprising a liquid crystal layer which is between the opposite substrate and the sensor substrate. However, this was well known in the art as evidenced by Ding (Fig. 2, [0053], where there is a liquid crystal layer 5 formed between a first substrate 1 and second substrate 6). Both Luo and Deng teach touchscreen devices. Luo is silent with respect to the specific display technology used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate common display technology, such as an LCD as taught by Ding, into the device of Luo and that such an incorporation would yield a predictable result.

Allowable Subject Matter

Claims 2-4, 6-11, 13, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692